DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
Regarding claim 1, the closest prior art is Ichiro et al. JPS 63171699 as translated by EPO published 15 Jul. 1988 and Hill US 7,398,963. Ichiro teaches 
Ichiro teaches a flow straightening vane (18) for use in a surface aerator assembly (Fig 1) the aerator including a float (12a/12b), a motor (16a), and a volute tube (11). Ichiro does not teach where the flow straightening vane comprises substantially flat body portion, the body portion having a mounting portion at an upper end, a bottom portion terminating in a lower end portion and having a width; the body portion further including an inner length and an outer length; wherein the mounting portion is secured to the aerator assembly such that outer length is adjacent to an interior surface of the volute tube and the outer length projects inwardly into the volute tube towards the drive shaft; and wherein the upper end of the body portion is attached to the aerator assembly and the lower end portion is adjacent to the propeller, and which is curved or otherwise deformed in a direction opposite to the rotation of the impeller. Hill teaches where a flow straightening vane can have the opposite direction as the rotation of the impeller (col 1 lines 1-2). The modification would not have been obvious because no prior art teaches the flow straightening vane as claimed. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 3 and 4 depend upon claim 1.

Response to Arguments
The following is a response to Applicant’s arguments filed 13 Jan. 2022:

Applicant argues that the objections to the drawing are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the claim 2 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the claim 3 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. The limitation is interpreted in light of the specification page 7 and Fig 2 where 5-20% of the length of the vane is a curved section. The limitation claims the portion of the vane that is curved and does not claim the curvature of the curved portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.